Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 KEY WEST DIVISION

                                            CASE NO:
 GISELLE ACOSTA, on behalf of herself
 and all others similarly situated,

        Plaintiff(s),
        v.
 DILLY KEY RESTAURANT HOLDING, LLC,
        Defendant.
                                      /
                   COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                          AND DEMAND FOR JURY TRIAL

        Plaintiff, GISELLE ACOSTA (“Plaintiff”) on behalf of herself and others similarly

 situated, and pursuant to 29 U.S.C. § 216(b), files this Collective Action Complaint and Demand

 for Jury Trial against Defendant, DILLY KEY RESTAURANT HOLDING, LLC (hereinafter

 referred to as “Defendant”), for failure to pay federal minimum wages and overtime wages for

 certain hours worked to all restaurant servers and bartenders (hereinafter “class members”), as

 follows:

                                          INTRODUCTION

        This is a Fair Labor Standards Act (“FLSA”) collective action brought on behalf of

 restaurant servers and bartenders who work or have worked at the Senior Frijoles, Sundowners,

 and Cactus Jacks restaurants in Key Largo, Florida. Defendant violated the minimum wage

 requirements under federal law because it failed to compensate restaurant servers and bartenders

 for certain hours worked during shifts. Defendant further required off-the-clock work from its

 servers and bartenders that often resulted in overtime wage violations that are not referenced on

 Defendant’s time records. Defendant also violated the minimum wage requirements under federal

 law because it compensated restaurant servers and bartenders at the reduced “tip credit” wage
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 2 of 18




 notwithstanding that servers and bartenders were required to spend more than 20% of their shifts

 performing non-tipped duties and responsibilities. As a result, Plaintiff, and similarly situated

 restaurant servers and bartenders have been denied federally mandated minimum and overtime

 wages in one or more workweeks during their employment.

                                             PARTIES

         1.      During all times material hereto, Plaintiff was a resident of Key Largo, Florida,

 over the age of 18 years, and otherwise sui juris.

         2.      Plaintiff and the class members are/were restaurant servers and/or bartenders who

 worked for Defendant within the last three (3) years in Key Largo, Florida

         3.      Plaintiff began working for Defendant in January 2020 and is still employed as of

 the date of this filing.

         4.      The proposed class members worked for Defendant in the same/identical capacity

 as Plaintiff in that they were restaurant servers or bartenders for Defendant during the relevant

 time period.

         5.      Plaintiff seeks certification of four (4) separate classes under 29 U.S.C. § 216(b)

 for violations of the FLSA as follows:

                 Off-the-Clock: All restaurant servers and bartenders who
                 worked for Defendant at its restaurants in Key Largo, Florida
                 during the three (3) years preceding this lawsuit who in one or
                 more workweeks were required to work off-the-clock during
                 Restaurant Check-Out.

                 Overtime Class: All restaurant servers and bartenders who
                 worked for Defendant at its restaurants in Key Largo, Florida
                 during the three (3) years preceding this lawsuit and whose off-
                 the-clock work in one or more workweeks resulted in overtime
                 hours being worked and not properly compensated.




                                                  2
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 3 of 18




                 80/20 Class for Lunch Shifts: All restaurant servers and
                 bartenders who worked for Defendant in Key Largo, Florida
                 during the three (3) years preceding this lawsuit who in one or
                 more workweeks were required to spend more than 20% of
                 their lunch shift performing “non-tipped” incidental duties and
                 did not receive the full applicable minimum wage for this work.

                 80/20 Class for Dinner Shifts: All restaurant servers and
                 bartenders who worked for Defendant in Key Largo, Florida
                 during the three (3) years preceding this lawsuit who in one or
                 more workweeks were required to spend more than 20% of
                 their dinner shift performing “non-tipped” incidental duties
                 and did not receive the full applicable minimum wage for this
                 work.

           6.    The precise size and identity of each class should be ascertainable from the business

 records, tax records, and/or employee or personnel records of Defendant; however, Plaintiff

 estimates that the total number of class members exceeds 1001 restaurant servers and bartenders.

           7.    During all times material hereto, Defendant was a Florida limited liability company

 operating and transacting business within Monroe County, Florida, within the jurisdiction of this

 Honorable Court.

           8.    Defendant owns, operates and controls multiple restaurants located at 103900

 Overseas Highway, Key Largo, FL 33037, known to the public as Señor Frijoles, Sundowners,

 and Cactus Jacks.

           9.    Defendant was Plaintiff’s employer during all times pertinent to the allegations

 herein.

           10.   During all times material hereto, Defendant was vested with the ultimate control

 and decision-making authority over the hiring, firing, scheduling, day-to-day operations, and pay



 1
   Defendant claims that it retained 81 jobs in the Payment Protection Program documentation that
 it submitted to the federal government during the COVID-19 pandemic.
 https://www.federalpay.org/paycheck-protection-program/dilly-key-restaurant-holding-llc-key-
 largo-fl (last visited May 18, 2021).

                                                   3
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 4 of 18




 practices of Señior Frijoles, Sundowners and Cactus Jacks locations during the relevant time

 period.

                                  JURISDICTION AND VENUE

           11.   This action is brought under 29 U.S.C. § 216(b) to recover damages from

 Defendant, injunctive relief, and reasonable attorney’s fees and costs.

           12.   A substantial majority of the acts and/or omissions giving rise to this dispute took

 place within Monroe County, Florida, which falls within the jurisdiction of this Honorable Court.

           13.   Defendant regularly transacts business in Monroe County, Florida, and jurisdiction

 is therefore proper.

           14.   Venue is also proper within Monroe County, Florida.

                                        FLSA COVERAGE

           15.   Defendant is an enterprise covered by the FLSA by virtue of the fact that it is an

 enterprise engaged in commerce or in the production of goods for commerce, in that Defendant

 had at least two employees engaged in commerce or in the production of goods for commerce, or

 employees handling, selling, or otherwise working on goods or materials that have been moved in

 or produced for commerce by any person.

           16.   Defendant’s employees regularly handled goods such as food, beverages, napkins,

 silverware, appliances, tacos, rice, beans, burritos, tequila, sombreros, other food items, restaurant

 equipment, chairs, tables, vacuum cleaners, and other materials that had previously travelled

 through interstate commerce.

           17.   Defendant had an annual gross revenue in excess of $500,000.00 in 2016, 2017,

 2018, 2019, 2020 and is expected to gross in excess of $500,000.00 in 2021.




                                                   4
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 5 of 18




                                  GENERAL ALLEGATIONS

        18.     Defendant owns and operates the restaurants named “Señor Frjioles,”

 “Sundowners,” and “Cactus Jacks,” which are all located at 103900 Overseas Highway, Key

 Largo, FL 33037.

        19.     During all times material hereto, Señor Frijoles, Sundowners, and Cactus Jacks

 intermingled resources, employee personnel and managers for the collective benefit of these

 restaurants.

        20.     Moreover, during all times material hereto, Señor Frijoles, Sundowners, and Cactus

 Jacks had common ownership, common management, related business activities and a common

 business purpose.

        21.     Furthermore, Señor Frijoles, Sundowners, and Cactus Jacks committed

 substantially similar (or in some cases identical) violations of federal minimum wage and overtime

 law during all times material hereto.

        22.     Plaintiff worked for Defendant as a restaurant server and/or bartender at 103900

 Overseas Highway, Key Largo, FL 33037 during her employment period.

           DEFENDANT REQUIRES PLAINTIFF AND SIMILARLY SITUATED
            SERVERS AND BARTENDERS TO SPEND MORE THAN 20% OF
              THE LUNCH SHIFT PERFORMING NON-TIPPED DUTIES

        23.     During her employment period with the Defendant, Plaintiff and members of the

 putative class of servers and bartenders were assigned both “lunch” shifts and “dinner” shifts.

        24.     When working a “lunch” shift, Plaintiff and other servers and bartenders were often

 required to report to work prior to opening at approximately 9:00 am.

        25.     If working a single lunch shift, Defendant scheduled Plaintiff and putative class

 members to work until approximately 4:00 pm.




                                                 5
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 6 of 18




        26.     Defendant does not open to the public until approximately 11:00 a.m. each day.

 Prior to opening the restaurant, from 9:00 a.m. until 11:00 a.m. – a period of approximately two

 (2) hours – Defendant instructed Plaintiff and all other similarly situated restaurant servers and

 bartenders to slice lemons, fill salt and pepper shakers, roll silverware, set tables, clean the

 beverage stations, set chairs, clean windows, clean tables, clean condiments, vacuum and mop the

 floors, clean the outside of the restaurants, and perform additional “non-tipped” duties which are

 merely incidental to the employees’ primary duties in the restaurant. Furthermore, prior to opening

 to the public, Plaintiff and the other servers and bartenders were paid the reduced tip credit wage,

 even though they could not earn any tips during this time period.

        27.     Before completing each “lunch” shift, Plaintiff and the putative class members were

 required to clean dining room tables, clean the beverage stations, fill salt and pepper shakers,

 vacuum and clean the floors and tables, and to perform other “non-tipped” duties and

 responsibilities that are merely incident to the employees’ primary duties. At a minimum, these

 responsibilities took at least thirty (30) minutes to perform each shift but could take as much as

 two (2) hours on some days depending on the volume of business.

        28.     Furthermore, at the end of each lunch shift, servers and bartenders were required to

 clock out and wait for a manager to “Check Out,” which is a process whereby Defendant calculated

 how much money its employees had to tip out other employees.

        29.     While Plaintiff and other servers and bartenders were waiting for managers to

 “check out,” they were not allowed to leave work and were often required to continue working,

 despite having clocked out.

        30.     This off-the-clock work often lasted between thirty (30) minutes and one and one

 half (1.5) hours.




                                                  6
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 7 of 18




          31.   During a typical “lunch” shift, Plaintiff and putative class members were regularly

 required to spend a total of more than 20% of the shift performing the aforementioned “not-

 tipped” duties and responsibilities.

          32.   At least two (2) hours out of Plaintiff’s typical seven (7) hour lunch shift was spent

 performing “non-tipped” duties. Accordingly, Plaintiff and the putative class members spent more

 than 28% of the “lunch” shift performing “non-tipped” duties.

          33.   Defendant paid Plaintiff and other similarly situated servers and bartenders the

 reduced cash wage of $5.44 per hour in 2019, $5.54 per hour in 2020, and $5.63 per hour in 2021.

          34.   In the years 2016 and 2017, servers and bartenders were compensated at a reduced

 wage of $5.08 per hour for their first forty (40) hours of work per week. In 2018, servers and

 bartenders were compensated at the reduced wage of $5.23 per hour for their first forty (40) hours

 of work per week.

          35.   As a result, Plaintiff and the putative class members are entitled to receive the $3.02

 tip credit for the two (2) hours spent each shift performing “non-tipped” incidental duties, as

 opposed to the reduced wage they received when performing these incidental duties.

          36.   Plaintiff and the federal minimum wage class members are entitled to receive at

 least federal minimum wage for each hour spent performing “non-tipped” incidental work during

 lunch shifts in which the “non-tipped” work exceeded 20% of the total time worked during that

 shift.




                                                  7
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 8 of 18




          DEFEENDANT REQUIRES PLAINTIFF AND SIMILARLY SITUATED
           SERVERS AND BARTENDERS TO SPEND MORE THAN 20% OF
             THE DINNER SHIFT PERFOMRING NON-TIPPED DUTIES

        37.     When working the evening “dinner” shift, Plaintiff and all other similarly situated

 servers and bartenders were to report to work at around 4:00 p.m. and would be scheduled to work

 through 10:00 p.m.

        38.     However, before completing each “dinner” shift, Plaintiff and the putative class

 members were required to clean dining room tables, clean the beverage stations, fill salt and pepper

 shakers, clean the floors and tables, and to perform other “non-tipped” duties and responsibilities

 that are merely incident to the employees’ primary duties. At a minimum, these responsibilities

 took between one and a half (1.5) and two (2) hours.

        39.     Furthermore, at the end of each dinner shift, servers and bartenders were required

 to clock out and wait for a manager to “Check Out,” which is a process whereby Defendant

 calculated how much money its employees had to tip out to other employees.

        40.     While Plaintiff and other servers and bartenders were waiting for managers to

 “check out,” they were not allowed to leave work and were often required to continue working,

 despite having clocked out.

        41.     This off-the-clock work often lasted between thirty (30) minutes and one and one

 half (1.5) hours.

        42.     During a typical “dinner” shift, Plaintiff and putative class members were regularly

 required to spend a total of more than 20% of the shift performing the aforementioned “non-

 tipped” duties and responsibilities.

        43.     Defendant paid Plaintiff and other similarly situated servers and bartenders the

 reduced cash wage of $5.44 per hour in 2019, $5.54 per hour in 2020 and $5.63 per hour in 2021.




                                                  8
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 9 of 18




          44.   In the years 2016 and 2017, servers and bartenders were compensated at a reduced

 wage of $5.08 per hour for their first forty (40) hours of work per week. In 2018, servers and

 bartenders were compensated at the reduced wage of $5.23 per hour for their first forty (40) hours

 of work per week.

          45.   As a result, Plaintiff and the putative class members are entitled to receive the $3.02

 tip credit for the time spent each shift performing “non-tipped” incidental duties, as opposed to the

 reduced wage they received when performing these incidental duties.

          46.   Plaintiff and the federal minimum wage class members are entitled to receive at

 least federal minimum wage for each hour spent performing “non-tipped” incidental work during

 dinner shifts in which the “non-tipped” work exceeded 20% of the total time worked during that

 shift.

                                     CLASS ALLEGATIONS

          47.   Class members are treated equally and similarly in the Key Largo, FL restaurants

 that are owned and operated by Defendant, in that they were required to perform off-the-clock

 work in one or more workweeks of their employment.

          48.   Class members are treated equally and similarly in the Key Largo, FL restaurants

 that are owned and operated by Defendant, in that they were denied full and proper federal

 overtime wages as a result of off-the-clock work in one or more workweeks of their employment.

          49.   Class members are treated equally and similarly in the Key Largo, FL restaurants

 that are owned and operated by Defendant, in that they were denied federal minimum wages when

 they spent more than 20% of their lunch shifts and dinner shifts performing “non-tipped” work.

          50.   Defendant employed hundreds of employees in Key Largo who were not paid for

 off-the-clock work within the past three (3) years.




                                                  9
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 10 of 18




         51.     Defendant employed hundreds of employees in Key Largo, FL who were not paid

  federal overtime wages because they were required to work off-the-clock within the previous three

  (3) years.

         52.     Defendant employed hundreds of employees in Key Largo who were not paid

  federal minimum wage for “non-tipped” work within the past three (3) years.

         53.     Plaintiff and the class members were subjected to the same policies.

         54.     Plaintiff and the class members performed the same job duties for Defendant in

  Key Largo, Florida as restaurant servers and bartenders, and were required to work off-the-clock,

  and were not compensated appropriate overtime wages, and were otherwise paid in an identical

  manner by Defendant based on Defendant’s failure to compensate Plaintiff and the class members

  when more than 20% of their shifts consisted of “non-tipped” work.

         55.     Plaintiff and the class members were not paid the statutory federal minimum wage

  for certain hours worked within the previous three (3) years.

         56.     Plaintiff and the class members were not paid statutorily required federal overtime

  wages for certain hours worked within the previous three (3) years.

         57.     Defendant failed to keep accurate time and pay records for Plaintiff and all class

  members to designate how much time was spent performing “non-tipped” work.

         58.     Defendant further failed to keep accurate time and pay records to designate the full

  amount of hours worked by Plaintiff and other servers and bartenders each workweek.

         59.     Defendant was aware of the requirements of the FLSA, and the pertinent

  regulations thereto, yet acted willfully in failing to pay Plaintiff and the class members in

  accordance with the law.




                                                  10
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 11 of 18




           60.     As a result of Defendant’s intentional and willful failure to comply with the FLSA,

  Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

  reasonable attorney’s fees and costs incurred in the prosecution of these claims.

                  COUNT I – COLLECTIVE ACTION FOR FEDERAL MINIMUM WAGES
                             (ARISING FROM OFF-THE-CLOCK WORK)

           61.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 60 as though set forth

  fully herein.

           62.     Plaintiff and all other similarly situated servers and bartenders are/were entitled to

  be paid full federal minimum wage for certain hours worked during their employment with

  Defendant.

           63.     Plaintiff seeks recovery of federal minimum wages under 29 U.S.C. § 216(b) for

  herself and the following class because of Defendant’s failure to pay federally mandated minimum

  wages:

                   All restaurant servers and bartenders who worked for
                   Defendant at its restaurants in Key Largo, Florida during the
                   three (3) years preceding this lawsuit who in one or more
                   workweeks were required to work off-the-clock during
                   Restaurant Check-Out.

           64.     “Restaurant Check-Out” is a process whereby Defendant requires servers and

  bartenders to perform close-out duties and secure cash they have collected during a shift, so that a

  manager can calculate how much money its employees have to tip out to other restaurant

  employees.

           65.     For a 30-minute to 1.5-hour period toward the end of each shift, servers and

  bartenders were required to clock-out and were not permitted leave work and were often required

  to continue working, despite having clocked out.




                                                    11
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 12 of 18




         66.     During this time period, servers and bartenders were required to stay in their

  uniform, assist customers, and provide additional help and work when needed, all while they were

  engaged to wait for the restaurant manager to complete the “Restaurant Check-Out” process.

         67.     The work performed by Plaintiff and similarly situated employees during this time

  period was more than de minimis.

         68.     In addition, Plaintiff and other servers and bartenders were engaged to wait during

  the “Restaurant Check-Out” period because they were not permitted to leave Defendant’s

  premises.

         69.     Because Plaintiff and all other similarly situated employees were forced to work

  off-the-clock without compensation while waiting for the managers to complete the “Restaurant

  Check-Out” process and were not paid for this work, Defendant is not permitted to take the $3.02

  per hour tip credit for this work.

         70.     Defendant willfully failed to pay Plaintiff and the putative class members the full

  federal minimum wage for one or more weeks of work.

         71.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

  Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

  weeks of work during the employment with Defendant.

         72.     Defendant’s willful and/or intentional violations of entitle Plaintiff and the putative

  class members to an additional amount of liquidated, or double, damages.

         73.     As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, GISELLE ACOSTA, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendant, DILLY KEY RESTAURANT




                                                   12
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 13 of 18




  HOLDING, LLC, and award Plaintiff, and all others similarly situated: (a) unliquidated minimum

  wages; (b) an equal amount of liquidated damages; (c) all reasonable attorney’s fees and litigation

  costs as permitted under the FLSA; and any and all such further relief as this Court deems just and

  reasonable under the circumstances.

                  COUNT II – COLLECTIVE ACTION FOR OVERTIME VIOLATIONS

           74.    Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 60 as though set forth

  fully herein.

           75.    In one or more workweeks during the relevant time period, Plaintiff and all other

  similarly situated servers and bartenders are/were entitled to be paid overtime wages for certain

  hours worked during their employment with Defendant.

           76.    Plaintiff seeks recovery of federal overtime wages under 29 U.S.C. § 216(b) for

  herself and the following class because of Defendant’s failure to pay federally mandated overtime

  wages:

                  All restaurant servers and bartenders who worked for
                  Defendant at its restaurants in Key Largo, Florida during the
                  three (3) years preceding this lawsuit and whose off-the-clock
                  work in one or more workweeks resulted in overtime hours
                  being worked and not properly compensated.

           77.    In one or more workweeks during the relevant time period, Defendant required

  servers and bartenders to perform off-the-clock work for the benefit of Defendant when Plaintiff

  and similarly situated individuals were approaching 40 hours of work in a workweek.

           78.    When Plaintiff and similarly situated servers and bartenders approached 40 hours

  of work in a workweek, Defendant required the servers and bartenders to clock-out and to continue

  performing work, so that Defendant’s time records would not reflect that Plaintiff and similarly

  situated servers and bartenders worked overtime hours.




                                                   13
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 14 of 18




         79.     In addition, Defendant required Plaintiff and similarly situated servers and

  bartenders to perform off-the-clock work during the “Restaurant Check Out” process. On other

  occasions, Plaintiff was engaged to wait for Defendant to complete the “Restaurant Check Out”

  process but was required to clock-out. This regularly lasted between 30-minutes and 1.5-hours.

         80.     The off-the-clock work performed by Plaintiff and similarly situated employees

  during this time period was more than de minimis and resulted in Plaintiff and similarly situated

  employees crossing the threshold of 40 hours of work in a workweek – even though Defendant’s

  time records may indicate otherwise.

         81.     Because Plaintiff and all other similarly situated employees were forced to work

  off-the-clock which resulted in them working over 40 hours a week, Defendant owes Plaintiff and

  all other similarly situated employees overtime wages.

         82.     Defendant willfully failed to pay Plaintiff and the putative class members full

  federal overtime wages in one or more workweeks during the relevant time period.

         83.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

  Plaintiff and the class members have been deprived overtime wages for one or more weeks of work

  during the previous three (3) years.

         84.     Defendant’s willful and/or intentional violations of entitle Plaintiff and the putative

  class members to an additional amount of liquidated, or double, damages.

         85.     As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, GISELLE ACOSTA, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendant, DILLY KEY RESTAURANT

  HOLDING, LLC, and award Plaintiff, and all others similarly situated: (a) unliquidated overtime




                                                   14
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 15 of 18




  wages; (b) an equal amount of liquidated damages; (c) all reasonable attorney’s fees and litigation

  costs as permitted under the FLSA; and any and all such further relief as this Court deems just and

  reasonable under the circumstances.

       COUNT III - COLLECTIVE ACTION FOR FEDERAL MINIMUM WAGE VIOLATIONS
                       (80/20 VIOLATIONS DURING LUNCH SHIFTS)

           86.   Plaintiff hereby re-avers Paragraphs 1 through 60 as though set forth fully herein.

           87.   Plaintiff and all others similarly situated are/were entitled to be paid full federal

  minimum wage for certain hours worked during their employment with Defendant.

           88.   Defendant failed to compensate Plaintiff and the class members for these violations.

           89.   Plaintiff and the proposed class members were subjected to similar violations of

  federal law as a result of the Defendant’s failure to pay them the full minimum wage when they

  were required to spend more than 20% of their shifts performing non-tipped duties.

           90.   Plaintiff seeks recovery of these federal minimum wages under 29 U.S.C. § 216(b)

  for herself and the following class for Defendant’s failure to pay federally mandated minimum

  wages:

                 All restaurant servers and bartenders who worked at least one
                 (1) lunch shift for Defendant at its restaurants in Key Largo,
                 Florida during the three (3) years preceding this lawsuit, and
                 were required to spend more than 20% of their lunch shifts
                 performing “non-tipped” incidental duties and did not receive
                 the full applicable federal minimum wage for this work.

           91.   Defendant willfully failed to pay Plaintiff and the putative class members the full

  federal minimum wage for one or more weeks of work.

           92.   As a direct and proximate result of Defendant’s deliberate underpayment of wages,

  Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

  weeks of work during the employment with Defendant.




                                                  15
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 16 of 18




          93.     Defendant’s willful and/or intentional violations of entitle Plaintiff and the putative

  class members to an additional amount of liquidated, or double, damages.

          94.     As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

          WHEREFORE, Plaintiff, GISELLE ACOSTA, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendant, DILLY KEY RESTAURANT

  HOLDING, LLC, and award Plaintiff, and all others similarly situated: (a) unliquidated minimum

  wages; (b) an equal amount of liquidated damages; (c) all reasonable attorney’s fees and litigation

  costs as permitted under the FLSA; and any and all such further relief as this Court deems just and

  reasonable under the circumstances.

       COUNT IV – COLLECTIVE ACTION FOR FEDERAL MINIMUM WAGE VIOLATIONS
                       (80/20 VIOLATION DURING DINNER SHIFTS)

          95.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 60 as though set forth

  fully herein.

          96.     Plaintiff and all other similarly situated servers and bartenders are/were entitled to

  be paid full federal minimum wage for certain hours worked during their employment with

  Defendant.

          97.     Plaintiff seeks recovery of federal minimum wages under 29 U.S.C. § 216(b) for

  herself and the following class for Defendant’s failure to pay federally mandated minimum wages:

                  All restaurant servers and bartenders who worked dinner shifts
                  for Defendant at its restaurants in Key Largo, Florida during
                  the three (3) years preceding this lawsuit, and were required to
                  spend more than 20% of their dinner shifts performing “non-
                  tipped” incidental duties and did not receive the full applicable
                  federal minimum wage for this work.

          98.     Defendant willfully failed to pay Plaintiff and the putative class members the full

  federal minimum wage for one or more weeks of work.


                                                    16
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 17 of 18




         99.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

  Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

  weeks of work during the employment with Defendant.

         100.    Defendant’s willful and/or intentional violations of entitle Plaintiff and the putative

  class members to an additional amount of liquidated, or double, damages.

         101.    As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, GISELLE ACOSTA, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendant, DILLY KEY RESTAURANT

  HOLDING, LLC, and award Plaintiff, and all others similarly situated: (a) unliquidated minimum

  wages; (b) an equal amount of liquidated damages; (c) all reasonable attorney’s fees and litigation

  costs as permitted under the FLSA; and any and all such further relief as this Court deems just and

  reasonable under the circumstances.

                                   DEMAND FOR JURY TRIAL

     Plaintiff, GISELLE ACOSTA, requests and demands a trial by jury on all appropriate claims.
         Dated this 8th day of June 2021.
                                                        Respectfully Submitted,

                                                        USA EMPLOYMENT LAWYERS-
                                                        JORDAN RICHARDS, PLLC
                                                        805 E. Broward Blvd. Suite 301
                                                        Fort Lauderdale, Florida 33301
                                                        Ph: (954) 871-0050
                                                        Counsel for Plaintiff
                                                        By: /s/ Jordan Richards
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372
                                                        JAKE BLUMSTEIN, ESQUIRE
                                                        Florida Bar No. 1017746
                                                        Jordan@jordanrichardspllc.com
                                                        Jake@jordanrichardspllc.com


                                                   17
Case 4:21-cv-10056-JLK Document 1 Entered on FLSD Docket 06/08/2021 Page 18 of 18




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on June 8,

  2021.

                                                By: /s/ Jordan Richards
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372


                                     SERVICE LIST




                                           18
